DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 18, 2022 has been entered.
 Response to Amendments
The amendments filed with the written response received on June 30, 2022 have been considered and an action on the merits follows.  As directed by the amendment, claims 1, 11, 13, and 16 have been amended; claim 6 has been canceled; and claims 18-19 have been added. Accordingly, claims 1-5 and 7-19 are pending in this application with an action on the merits to follow.
Claim Objections
Claim 1 is/are objected to because of the following informalities:
	Claim 1, line 7, should recite, “… each rivet of the [the] plurality…”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 9, 11-14, and 16-17 (and claims 4-5, 10, 15, and 18-19 at least for depending from a rejected claim) is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-3, 9, 11-14, and 16-17, is/are indefinite as it/they recite(s) “the rivets”. It is unclear if these rivets are the same or new/different rivets than the previously recited “plurality of rivets” and/or “each rivet of the plurality of rivets”. Therein the metes and bounds of the claim are indefinite. For examination purposes, the claim is being interpreted as, “each rivet of the plurality of rivets”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7-13, and 15-19, as best can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Tin WO 2009005336 in view of Trimby US 0498965, and further in view of Pratt US 1112553.
Regarding independent Claim 1, Tin discloses a cut-resistant safety shoe (Fig. 17; It should be noted that every material offers some level of physical resistance to being cut therefore all materials are fundamentally “cut-resistant”. Further, Oxford Languages defines “safety” as “the condition of being protected from or unlikely to cause danger, risk, or injury,” therefore most all shoes are designed to provide some level of safety to the wearer as they protect the feet when walking), the shoe comprising: a sole (Tin Annotated Fig. 17), an upper material (Tin Annotated Fig. 17); a rand (Tin Annotated Fig. 17 shows the rand as the upper portion of the sole that goes up the side of the shoe) having an edge (Tin Annotated Fig. 7) that is directed towards the upper material (Tin Annotated Fig. 17 shows the edge of the rand is directed towards the upper material); and a plurality of rivets (Fig. 17 shows a plurality of rivets) penetrating the rand (Fig. 18) and the upper material (Fig. 18); each rivet of the [the] plurality of rivets comprising a head (Fig. 18), wherein each rivet of the plurality of rivets comprises a shaft (Tin Annotated Fig. 18), a first side of the head directly connected to the shaft (Fig. 18), and a second side of the head (Tin Annotated Fig. 18) being opposite the first side (Fig. 18) away from the shaft (Fig. 18), the second side comprising a flat surface (Fig. 18 shows the inner side of the rivet— the side against the shoe on both the outer and inner surfaces— is substantially flat); wherein the head is disposed on an inner side of the cut resistant safety shoe (Fig. 18); and wherein the rivets are inserted along the edge of the rand (Figs. 17 and 18).
Tin does not expressly disclose an adhesive bond for bonding the rand to the sole, and that the head is flat.
Trimby teaches shoes with rands comprising an adhesive bond for bonding the rand to the sole (Page 1, l. 32-49).
Both Tin and Trimby teach analogous inventions in the art of shoes with upper attachments. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use adhesive to bond the rand to the sole of the shoe of Tin as taught by Trimby to add an extra layer of bonding to the shoe so that in the event that the rivets failed, the rand would stay attached to the shoe and not fall off, thereby still protecting the wearer.
Tin and Trimby do not expressly disclose that the head is flat.
Pratt teaches a shoe with rivets wherein the rivets have a flat head (Fig. 7, #24 inner side of the shoe).
Both Tin (as modified by Trimby) teach analogous inventions in the art of shoes with upper attachments. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use adhesive to bond the rand to the sole of the shoe of Tin (as modified by Trimby) as taught by Pratt to have a flat head on the inner rivet to provide a smoother appearance on the inner surface of the shoe. 
Regarding Claim 2, the modified shoe of Tin discloses the cut-resistant safety shoe according to claim 1, and wherein the edge comprises an undulated portion (Fig. 17 shows the edge of the rand is undulated), and wherein the rivets are arranged in a wave crest of the undulated portion (Tin Annotated Fig. 17 shows the rivet on the upper layer over the wave crest of the undulated portion of the rand which is partially going under the upper layer).
Regarding Claim 4, the modified shoe of Tin discloses the cut-resistant safety shoe according to claim 1, and further comprising a connection (Page 1, l. 11-12) between the rand the upper material, the connection being sewn (Page 1, l. 11-12).
Regarding Claim 5, the modified shoe of Tin discloses the shoe according to claim 1, further comprising a second adhesive bond (Tin Annotated Fig. 18 shows a rivet, which acts as a second adhesive bond) for bonding the rand to the upper material (Tin Annotated Fig. 18).
Regarding Claim 7, the modified shoe of Tin discloses the cut-resistant safety shoe according to claim 1, further comprising a lining layer (Tin Annotated Fig. 18) disposed on an inside of the upper material (Fig. 18 shows the lining layer on the inside aspect of the upper material).  
Regarding Claim 8, the modified shoe of Tin discloses the cut-resistant safety shoe according to claim 1, further comprising a cut protection layer (Tin Annotated Fig. 18) provided on an inside of the upper material (Fig. 18 shows the cut protection layer on the inside aspect of the upper material). 
Regarding Claim 9, the modified shoe of Tin discloses the cut-resistant safety shoe according to claim  1, wherein the rivets penetrate at least in part the rand, the upper material, and the lining layer (Fig. 18 shows the rivets penetrating through a part of each of the rand, the upper material, and the lining layer).   
Regarding Claim 10, the modified shoe of Tin discloses the cut-resistant safety shoe according to claim 1, a cut protection layer provided on an inside of the upper material (Tin Annotated Fig. 18) and a lining layer provided on the inside of the upper material (Tin Annotated Fig. 18); wherein the rivets penetrate at least in part the rand, the upper material, the lining layer, and cut protection layer (Fig. 18 shows one rivet penetrating through a part of each of the rand, the upper material, the lining layer, and another rivet penetrating through the rand, connecting layer, and cut protection layer). 
Regarding Claim 11, the modified shoe of Tin discloses the cut-resistant safety shoe according to claim 1, wherein the rivets have a substantially domed head (Fig. 18); and the domed head is disposed on an outside of the upper material (Fig. 18).
Regarding Claim 12, the modified shoe of Tin discloses the cut-resistant safety shoe according to claim 9, wherein the rivets have a substantially domed head (Fig. 18), and the domed head is disposed on an outside of the upper material (Fig. 18 shows the rivet has a domed head that sits on the outer side of the upper material).  
Regarding independent Claim 13, Tin discloses a cut-resistant safety shoe (Fig. 17; It should be noted that every material offers some level of physical resistance to being cut therefore all materials are fundamentally “cut-resistant”. Further, Oxford Languages defines “safety” as “the condition of being protected from or unlikely to cause danger, risk, or injury,” therefore most all shoes are designed to provide some level of safety to the wearer as they protect the feet when walking), the shoe comprising: a sole (Tin Annotated Fig. 17), an upper material (Tin Annotated Fig. 17); a rand (Tin Annotated Fig. 17 shows the rand as the upper portion of the sole that goes up the side of the shoe) having an edge (Tin Annotated Fig. 7) that lies above the upper material (Tin Annotated Fig. 17 shows the edge of the rand is above the upper material); and a plurality of rivets (Fig. 17 shows a plurality of rivets) penetrating the rand (Fig. 18) and the upper material (Fig. 18); and each rivet of the plurality of rivets comprising a head (Fig. 18), wherein each rivet of the plurality of rivets comprises a shaft (Tin Annotated Fig. 18), a first side of the head directly connected to the shaft (Fig. 18), and a second side of the head (Tin Annotated Fig. 18) being opposite the first side (Fig. 18) away from the shaft (Fig. 18), the second side comprising a flat surface (Fig. 18 shows the inner side of the rivet— the side against the shoe on both the outer and inner surfaces— is substantially flat); wherein the head is disposed on an inner side of the cut resistant safety shoe (Fig. 18); and wherein the rivets are inserted along the edge of the rand (Figs. 17 and 18).
Tin does not expressly disclose an adhesive bond for bonding the rand to the sole, and that the head is flat.
Trimby teaches shoes with rands comprising an adhesive bond for bonding the rand to the sole (Page 1, l. 32-49).
Both Tin and Trimby teach analogous inventions in the art of shoes with upper attachments. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use adhesive to bond the rand to the sole of the shoe of Tin as taught by Trimby to add an extra layer of bonding to the shoe so that in the event that the rivets failed, the rand would stay attached to the shoe and not fall off, thereby still protecting the wearer.
Tin and Trimby do not expressly disclose that the head is flat.
Pratt teaches a shoe with rivets wherein the rivets have a flat head (Fig. 7, #24 inner side of the shoe).
Both Tin (as modified by Trimby) teach analogous inventions in the art of shoes with upper attachments. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use adhesive to bond the rand to the sole of the shoe of Tin (as modified by Trimby) as taught by Pratt to have a flat head on the inner rivet to provide a smoother appearance on the inner surface of the shoe. 
Regarding Claim 15, the modified shoe of Tin discloses the cut-resistant safety shoe according to claim 1, further comprising a cut protection layer (Tin Annotated Fig. 18) provided on an inside of the upper material (Fig. 18 shows the cut protection layer on the inside aspect of the upper material) and a lining layer (Tin Annotated Fig. 18) provided on the inside of the upper material (Fig. 18 shows the inner layer on the inside aspect of the upper material).  
Regarding Claim 16, the modified shoe of Tin discloses the cut-resistant safety shoe according to claim 13, wherein the rivets have a substantially domed head (Fig. 18); and the domed head is disposed on an outside of the upper material (Fig. 18).
Regarding Claim 17, the modified shoe of Tin discloses the cut-resistant safety shoe according to claim 10, wherein the rivets have a substantially domed head (Fig. 18 shows the rivet has a domed head), and wherein the substantially domed head is disposed on an outside of the upper material (Fig. 18 shows the rivet has a domed head that sits on the outer side of the upper material).
Regarding Claim 18, the modified shoe of Tin discloses the cut-resistant safety shoe according to claim 1, further comprising a connecting layer (Tin Annotated Fig. 18), the connecting layer disposed between the rand and the upper material (Tin Annotated Fig. 18), the connecting layer being bonded to the rand and the upper material (Tin Annotated Fig. 18 shows the connecting layer bonded by a rivet to the rand and upper material); wherein the rivets are inserted along the edge of the rand (Figs. 17 and 18).
Tin does not expressly disclose an adhesive bond for bonding the rand to the upper material.
Trimby teaches shoes with rands comprising an adhesive bond for bonding the rand to the upper material (Page 1, l. 32-49; Figs. 1 & 2 show the rand #e bonded to the upper #c and sole #A).
Both Tin and Trimby teach analogous inventions in the art of shoes with upper attachments. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use adhesive to bond the rand to the upper of the shoe of Tin as taught by Trimby to add an extra layer of bonding to the shoe so that in the event that the rivets failed, the rand would stay attached to the shoe and not fall off, thereby still protecting the wearer.
Regarding Claim 19, the modified shoe of Tin discloses the cut-resistant safety shoe according to claim 13, further comprising a connecting layer (Tin Annotated Fig. 18), the connecting layer disposed between the rand and the upper material (Tin Annotated Fig. 18), the connecting layer being bonded to the rand and the upper material (Tin Annotated Fig. 18 shows the connecting layer bonded by a rivet to the rand and upper material); wherein the rivets are inserted along the edge of the rand (Figs. 17 and 18).
Tin does not expressly disclose an adhesive bond for bonding the rand to the upper material.
Trimby teaches shoes with rands comprising an adhesive bond for bonding the rand to the upper material (Page 1, l. 32-49; Figs. 1 & 2 show the rand #e bonded to the upper #c and sole #A).
Both Tin and Trimby teach analogous inventions in the art of shoes with upper attachments. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use adhesive to bond the rand to the upper of the shoe of Tin as taught by Trimby to add an extra layer of bonding to the shoe so that in the event that the rivets failed, the rand would stay attached to the shoe and not fall off, thereby still protecting the wearer.
Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tin, Trimby, and Pratt as applied to claims 1-2 above, and further in view of Marega US 6444074.
Regarding Claim 3, the modified shoe of Tin discloses the cut-resistant safety shoe according to claim 1, comprising an edge (Tin Annotated Fig. 17).
The modified shoe of Tin does not expressly disclose the edge comprises a serrated portion, and wherein the rivets are arranged in a spike of the serrated portion.
Marega teaches shoes with rivets comprising a serrated portion (Figs. 1-2 #22 shows a serrated edge), and wherein the rivets are arranged in a spike of the serrated portion (Figs. 1-2 #20 show the rivets in the middle of the spikes of the serrated edge).
Tin (as modified by Trimby and Pratt), and Marega teach shoes with upper attachments. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to add a serrated edge to the rand of the shoe of Tin (as modified by Trimby and Pratt) as taught by Marega to alter the design aesthetic of the shoe itself.  It is noted that Applicant has not stated nor provided evidence of any criticality, unexpected result, change in function, or unpredictability/synergy with respect to this choice of the edge being serrated and the rivets being arranged in a spike of the serrated portion. Further, it appears the device of Tin would work equally as well having the edge being serrated and the rivets being arranged in a spike of the serrated portion. Therein it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date to modify Tin to achieve the edge being serrated and the rivets being arranges in a spike of the serrated portion (noting that it has been held that when the difference between the prior art and the claimed invention is merely the use of a design feature-- that it does not affect the function of the device-- and thus a finding of prima facie obviousness is appropriate.)
Regarding Claim 14, the modified shoe of Tin discloses the cut-resistant safety shoe according to claim 2, comprising an edge (Tin Annotated Fig. 17).
The modified shoe of Tin does not expressly disclose the edge comprises a serrated portion, and wherein the rivets are arranged in a spike of the serrated portion.
Marega teaches shoes with rivets comprising a serrated portion (Figs. 1-2 #22 shows a serrated edge), and wherein the rivets are arranged in a spike of the serrated portion (Figs. 1-2 #20 show the rivets in the middle of the spikes of the serrated edge).
Both Tin (as modified by Trimby and Pratt) and Marega teach shoes with upper attachments. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to add a serrated edge to the rand of the shoe of Tin (as modified by Trimby and Pratt) as taught by Marega to alter the design aesthetic of the shoe itself. It is noted that Applicant has not stated nor provided evidence of any criticality, unexpected result, change in function, or unpredictability/synergy with respect to this choice of the edge being serrated and the rivets being arranged in a spike of the serrated portion. Further, it appears the device of Tin would work equally as well having the edge being serrated and the rivets being arranged in a spike of the serrated portion. Therein it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date to modify Tin to achieve the edge being serrated and the rivets being arranges in a spike of the serrated portion (noting that it has been held that when the difference between the prior art and the claimed invention is merely the use of a design feature-- that it does not affect the function of the device-- and thus a finding of prima facie obviousness is appropriate.)

    PNG
    media_image1.png
    547
    646
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    353
    697
    media_image2.png
    Greyscale

Response to Arguments
Applicant’s arguments, filed June 30, 2022, with respect to the 35 USC 103 of Claims 1-5 and 7-17 have been considered but are moot because the arguments do not apply to the current grounds of rejection.  In view of Applicant’s amendment, the search has been updated, and new prior art has been identified and applied. Applicant’s arguments, which appear to be drawn only to the newly amended limitations and previously presented rejections, have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL M. WEIS whose telephone number is (571)272-6804. The examiner can normally be reached Mon-Fri : 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL M. WEIS/Examiner, Art Unit 3732                                                                                                                                                                                                        
/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732